internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 7-plr-111416-99 date date legend trust settlor trustees beneficiaries company a company b voting_trust date a date b year a dollar_figurex dollar_figurey dollar_figurez state dear this is in response to a letter dated date that you submitted on behalf of trust and its beneficiaries you request a ruling that a proposed amendment to trust will not cause trust to lose its exempt status for generation-skipping_transfer_tax gstt purposes under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations or cause trust or any distributions from it to be subject_to gstt under sec_2601 of the internal_revenue_code settlor created trust on date a to pay for the educational expenses of beneficiaries his currently living grandchildren and subsequently born grandchildren the trust was irrevocable on date and no contributions have been made to the trust after that date the grandchildren are the children of settlor’s four sons the settlor’s family has had a long association with company a the trust was funded in part with units of the voting_trust which represented shares of company a in year a company a was acquired by company b as a result of that acquisition company a shareholders including the voting_trust received stock of company b in exchange for stock in company a the trust currently holds approximately dollar_figurex in assets including company b stock held in the voting_trust having a value of approximately dollar_figurey trust assets other than company b stock have a current value of approximately dollar_figurez in order to accommodate differing family views as to the desirability of retaining the company b stock trustees propose to divide trust into two parts part a and part b so that the stock of company b currently held in trust will be segregated from the other assets in trust all of the stock of company b will be placed in part a where it will be divided proportionately into a separate subtrust one for each of the four family groups each family group will consist of the issue of one of the four sons of settlor the company b shares shall be allocated among the subtrusts for the family groups in the same proportion as the number of grandchildren in each group bears to the total number of grandchildren of settlor part b will consist of the balance of the trust and will continue to be administered under the original terms of the trust without regard to the proposed amendment after the proposed amendment the trustees will be able to pursue a different investment program for each family group with respect to the company b stock that has been allocated to that group the current trustees of trust will serve as the initial trustees of trust and the subtrusts after the amendment in order to avoid affecting the beneficial interests in the trust any distributions made from the subtrusts after the amendment will be made proportionately from all four subtrusts the subtrust for each family group will also be adjusted on the death without issue of a grandchild or the birth of a new grandchild in order to reflect the terms of trust which provide for a per capita division of the trust assets among the grandchildren of the settlor on termination of the trust by its terms trust will terminate no later than date b upon termination of trust trustees shall distribute the property held in the subtrust for each family group in equal shares to the then living grandchildren in such family group with the issue of any grandchild then deceased to receive by right of representation the share that would have been distributable to such deceased grandchild if living article of the trust provides that the trust is established to contribute to the educational cost of settlor’s grandchildren both those now in being and those hereafter born the trust may not be amended or revoked except that trustees may modify the provisions hereof if they in their sole discretion shall determine that such modification is necessary or desirable for tax or administrative reasons and so long as the beneficial interests hereunder are not materially affected thereby article of trust provides that so long as any living grandchild of settlor is under twenty-five years of age the trustees shall from time to time pay or apply for the benefit of any one or more of the grandchildren such portion or portions of the net_income or accumulated income of the trust as the trustees in their sole discretion shall deem necessary or desirable for tuition room board and other expenses related to the preparatory school but not earlier than at the seventh grade level college or post- graduate education of such grandchildren retaining as accumulated income any net_income not so paid or applied for the guidance of trustees settlor anticipates that in view of the ages of the grandchildren at the time of execution of trust it should be possible to accumulate all or most of the net_income for several years thus creating a fund to more adequately provide for increasing educational cost in subsequent years trustees in exercising their discretion hereunder may but need not consider the financial circumstances of settlor’s own children and their wives trustees shall be under no obligation to equalize distributions among the grandchildren individually or by family group article of trust provides that at such time as there is no living grandchild of the settlor under the age of twenty-five years but no later than thirty years after the date of execution hereof this trust shall terminate and trustees shall pay the principal and any undistributed or accumulated income in equal shares to settlor’s then living grandchildren the issue of any grandchild then deceased to receive the share which would have been distributable to such deceased grandchild if living article of trust provides that notwithstanding anything to the contrary herein contained this trust shall unless sooner terminated in accordance with its terms terminate in all events twenty-one years after the death of the survivor of all of settlor’s issue living on the date of the creation of this trust if upon the termination of trust there are no grandchildren of settlor or their issue living trustees shall pay such principal together with any then undistributed_income therefrom to the persons to whom and in the proportions in which the same would have been distributable had the settlor then died intestate domiciled in state owning such property absolutely article of trust provides that the settlor anticipates that the stock of company a or the certificates of a voting_trust holding such stock may constitute all or a substantial portion of the principal of trust the settlor encourages but does not require trustees to retain such interests and no trustee shall be subject_to liability by reason of such retention sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b sec_26_2601-1 provides that the tax does not apply to any generation- skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the proceeding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b property includible in the the gross_estate under sec_2038 or c property includible in the gross_estate under sec_2042 any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless- a immediately after the termination a non-skip_person has an interest in the property or b at no time after the termination may a distribution including distributions on termination be made from the trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means- a natural_person assigned to a generation which is two or more generations below the generation assignment of the transferor or a trust- a if all interest in the trust are held by skip persons or b if - i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from the trust to a non-skip_person the modification of a generation-skipping_trust that is otherwise exempt under sec_26_2601-1 will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial_interest rights or expectancies originally provided for under the terms of the trust trust is a generation-skipping_trust because it provides for distributions to persons that are two or more generations below the generation assignment of the transferor under sec_26_2601-1 however the gstt does not apply to trust because it was irrevocable on date and no additions have been made after date in this case the proposed amendment to trust relates to the segregation of certain trust assets the stock of company b from the other assets in trust in order to accommodate different family views as to the desirability of retaining company b stock the stock of company b will be divided proportionately into a separate subtrust for each of four family groups shares of stock will be allocated in the same proportion as the number of grandchildren in each family group bears to the total number of grandchildren after the proposed amendment the trustees will be able to pursue a different investment program for each family group with respect to the company b stock that has been allocated to that group however the proposed amendment to the trust will not change any of the substantive terms of the trust distributions or other events prior to the termination of trust such as the birth or death of a grandchild will have the same effect on the other beneficiaries as if the division had not been made the amendment has been proposed under the discretionary authority granted to trustees by article of the trust the trustees have determined that the proposed modification of trust is desirable for administrative reasons and does not materially affect the beneficial interests under trust we conclude that based on the facts presented and the terms of the trust the proposed amendment will not change the quality value or timing of any powers beneficial_interest rights or expectancies originally provided for under the terms of trust accordingly the proposed amendment to trust will not cause it to lose its exempt status for generation-skipping_transfer purposes under b a of the tax_reform_act_of_1986 and sec_26_2601-1 or cause trust or any distributions from trust to be subject_to gstt under sec_2601 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely james c gibbons james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
